Case 9:18-cv-80861-DLB Document 40 Entered on FLSD Docket 04/24/2019 Page 1 of 4



                             UNITED STATES DISTRICT COURT

                             SOUTHERN DISTRICT OF FLORIDA
                                 ________________________


  EMMANUEL AZZOPARDI,
  BRIKARMIS HOLDING CORPORATION
  (f/k/a 1176256 Alberta Ltd.),
  RON MACKIE,                                                  Case No. 9:18-cv-80861-DMM
  GREG BURGHARDT,
  BURGHARDT PROPERTIES LTD.,
  PAUL BURDETT,
  BOOTS ENTERPRISES INC.,
  WYNN PAYNE, and
  1398517 ALBERTA LTD.,

         Plaintiffs,

  -vs-

  BRENT BORLAND,
  CANYON ACQUISITIONS, LLC,
  ESTANCIA CAPITAL ADVISORS, LTD.,
  ALANA MARIE LATORRA-BORLAND,
  BEVERLY ANN MARIE LATORRA,
  NICOLE ANN LATORRA,

         Defendants.


             JOINT STIPULATION FOR DISMISSAL WITHOUT PREJUDICE

         Plaintiffs, Emmanuel Azzopardi, Brikarmis Holding Corporation (f/k/a 1176256 Alberta

  Ltd.), Ron Mackie, Greg Burghardt, Burghardt Properties Ltd., Paul Burdett, Boots Enterprises

  Inc., Wynn Payne, and 1398517 Alberta Ltd., and Defendants, Brent Borland, Canyon

  Acquistiions, LLC, Estancia Capital Advisors, Ltd., Alana Marie Latorra-Borland, Beverly Ann

  Marie Latorra and Nicole Ann Latorra, by and through their undersigned counsel and pursuant

  to Rule 1.420(a)(1), Fla.R.Civ.P., jointly stipulate to an order of dismissal of this action without
Case 9:18-cv-80861-DLB Document 40 Entered on FLSD Docket 04/24/2019 Page 2 of 4



  prejudice. Pursuant to the agreement between the parties, each party shall be responsible for its

  own attorney’s fees and costs.



        Dated this 24th day of April 2019.



  WOODS, WEIDENMILLER, MICHETTI                      MESA & PEPIN, LLC
  & RUDNICK, LLP


  By: s/ Gregory N. Woods____________                By: s/ Jeffrey C. Pepin______________
  Gregory N. Woods                                   Jeffrey C. Pepin
  Florida Bar No. 175500                             Florida Bar No. 416304
  9045 Strada Stell Court, Suite 400                 6650 W. Indiantown Road, Suite 200-54
  Naples, Florida 34109                              Jupiter, FL 33458
  (239) 325-4070                                     (561) 801-0060
  gwoods@lawfirmnaples.com                           jpepin@mesapepinlaw.com
  Attorney for Plaintiffs                            Attorney for Defendants




  DAWDA, MANN, MULCAHY & SADLER, PLC

  By: s/ Alfredo Casab_______________________
  Alfredo Casab
  Michigan Bar No. P53699
  Admitted Pro Hac Vice
  39533 Woodward Avenue, Suite 200
  Bloomfield Hills, MI 48304
  (248) 642-3700 – Telephone
  (248) 642-7791 – Facsimile
  acasab@dawdamann.com
  Attorney for Plaintiffs




                                                 2
Case 9:18-cv-80861-DLB Document 40 Entered on FLSD Docket 04/24/2019 Page 3 of 4



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that the foregoing has been filed with the Clerk of Court via the

  CM/ECF System, on this 24th day of April, 2019, which will send notification to the

  following counsel of record:

  Jeffrey C. Pepin,
  Esq.
  Mesa & Pepin,
  LLC
  6650 W. Indiantown Road, Ste. 200-54
  Jupiter, FL 33458
  E-mail: jpepin@mesapepinlaw.com
  Counsel for Defendant

  Earl R. Johnson, Esq.
  Admitted Pro Hac Vice
  Dawda, Mann, Mulcahy & Sadler,
  PLC 39533 Woodward Ave., Ste.
  200 Bloomfield Hills, MI 48304
  Office: (248) 642-3700
  Email: EJohnson@dawdamann.com

  Alfred Casab, Esq.
  Admitted Pro Hac Vice
  Dawda, Mann, Mulcahy & Sadler,
  PLC 39533 Woodward Ave., Ste.
  200 Bloomfield Hills, MI 48304
  Office: (248) 642-3700
  Email: acasab@dmms.com




                                               3
Case 9:18-cv-80861-DLB Document 40 Entered on FLSD Docket 04/24/2019 Page 4 of 4



                             WOODS, WEIDENMILLER, MICHETTI &
                             RUDNICK, LLP

                            By: s/ Gregory N. Woods
                            Gregory N. Woods
                            Florida Bar No. 175500
                            Rachel A. Kerlek
                            Florida Bar No. 55725
                            9045 Strada Stell Court, Suite 400
                            Naples, FL 34109
                            (239) 325-4070 – Telephone
                            (239) 325-4080 – Facsimile
                            gwoods@lawfirmnaples.com
                            rkerlek@lawfirmnaples.com
                            mdipalma@lawfirmnaples.com
                            service@lawfirmnaples.com




                                         4
